Case 1:19-cv-01452-AT Document 17 Filed 08/07/19 Page 1 of 3
            Case 1:19-cv-01452-AT Document 17 Filed 08/07/19 Page 2 of 3



         their respective claims and defenses”; (3) the seriousness of the litigation risks
         faced by the parties; (4) whether “the settlement agreement is the product of arm’s-
         length bargaining between experienced counsel”; and (5) the possibility of fraud or
         collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010
WL 3000028, at *1 (S.D.N.Y. July 23, 2010)). In addition, courts should not approve
agreements that contain “highly restrictive confidentiality provisions” and “overbroad” releases
of claims. Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorney’s fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on
the fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s
fees.’” Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors
Corp., No. 08 Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel
must submit evidence providing a factual basis for the award,” including “contemporaneous
billing records documenting, for each attorney, the date, the hours expended, and the nature of
the work done.” Id. (citation omitted).

   II.      Analysis

         The Settlement provides for Defendant to pay Plaintiff $4,690 and to pay Plaintiff’s
counsel $2,808 in attorney’s fees and costs. Settlement Agreement and Release (“Settlement”) §
2(b), ECF No. 16-1. The parties’ letter motion identifies Plaintiff’s total possible recovery, if he
were to succeed on all of his claims at trial, to be approximately $19,250. Letter at 2. The
parties also assert that a “very significant factor in the settlement outcome was the avoidance of
litigation burdens and expenses.” Id. Additionally, the parties state that they engaged in arms-
length bargaining, and there is no evidence of fraud or collusion. Id. at 3. The Court concludes,
therefore, that the Settlement satisfies each of the Wolinsky factors.

       In addition, the release provision in the Settlement is not overly broad, as it releases
Defendant “from any and all asserted in the Complaint, including without limitation [Plaintiff’s]
wage and hour claims under the FLSA and NYLL, as of the date of execution of this
Agreement.” Settlement § 4. The Settlement also contains no confidentiality provision. The
Court is, therefore, satisfied that the Settlement is fair and reasonable.

         Turning to attorney’s fees, Plaintiff’s counsel seeks to recover $2,345 in fees, reflecting
one-third of the total value of the Settlement, and $463 in costs. Letter at 3; Settlement §
2(b)(iii). The Second Circuit favors the percentage-of-the-fund method of calculating attorney’s
fees because it “directly aligns the interests of [Plaintiff] and [his] counsel.” Wal-Mart Stores,
Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir. 2005). As a check on the reasonableness of
attorney’s fees, however, courts still calculate the total cost of attorney’s hours billed, previously
known as the lodestar method. In re AOL Time Warner S’holder Derivative Litig., No. 02 Civ.
6302, 2010 WL 363113, at *5 (S.D.N.Y. Feb. 1, 2010).

                                                  2
             Case 1:19-cv-01452-AT Document 17 Filed 08/07/19 Page 3 of 3




        Plaintiff’s counsel’s lodestar calculation is $6,948 in costs and attorney’s fees for work
done by Abdul K. Hassan on Plaintiff’s FLSA claim. Billing Records, ECF No. 16-2.1 Hassan
billed 15.44 hours at a rate of $450 per hour. Id. Hassan has been practicing law for seventeen
years and has litigated several hundred employment and wage cases in federal court. Letter at 3–
4. The Court finds that this rate is excessive, and reduces Hassan’s rate to $400 per hour. See,
e.g., Williams v. Arqenta Inc., No. 18 Civ. 572, ECF No. 18, at *3 (S.D.N.Y. Aug. 10, 2018)
(reducing Hassan’s rate to $400 per hour).

         Here, the reduction in Hassan’s hourly rate merits a reduction in the lodestar. However,
his lodestar calculation still exceeds the fee request after the reduction. In addition, courts in this
district typically approve fee requests of one-third of the total settlement amount. See, e.g.,
Thornhill v. CVS Pharmacy, Inc., No. 13 Civ. 5507, 2014 WL 1100135, at *3 (S.D.N.Y. Mar.
14, 2014) (collecting cases). The Court, therefore, concludes that Plaintiff’s counsel’s fee
request of $2,808 is reasonable.

                                                   CONCLUSION

       For the reasons stated below, the parties’ motion for settlement approval is GRANTED.
The Clerk of Court is directed to close the case.

         SO ORDERED.

Dated: August 7, 2019
       New York, New York




1
  The Letter states that “the hourly fees based on the attached time records . . . are at the retainer rate of $600/hr for
15.44 hrs or $6,176 at a reduced fee-shifting rate of $400/hr.” Letter at 3. The billing records, however, clearly
state that Hassan billed at $450 per hour.
                                                            3
